Citation Nr: 0714064	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.

3.  Entitlement to presumptive service connection for a 
psychosis for the purpose of establishing eligibility to 
treatment pursuant to the provisions of 38 U.S.C.A. § 1702 
(West 2002).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from September 1978 to May 
1991.  He had additional service in the Ohio National Guard 
from May 1991 to October 1995.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 1998 decision by the RO.

The veteran appealed a November 2005 decision by the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a November 2006 joint motion for 
remand, the case was remanded by the Court to the Board for 
compliance with the instructions in the joint motion.

In the present case, the joint motion for remand notes that 
the Board, in its consideration of whether the veteran was 
entitled to service connection for an acquired psychiatric 
disorder, did not fulfill its duty under 38 C.F.R. § 3.159(e) 
by notifying the veteran of the RO's inability to obtain 
records from the Residential Treatment Unit (RTU) at the 
facility where he was incarcerated.  Although the RO did make 
a request for the records, it merely accepted and repeated 
the warden's inaccurate reply in a supplemental statement of 
the case (SSOC) that the veteran was not eligible to apply 
for and/or receive disability benefits because he was 
currently incarcerated. 

The reply was inaccurate because incarceration does not 
present a barrier to a veteran who desires to apply for and 
process a claim for VA benefits pursuant to applicable 
federal statutes and regulations.  Additionally, a veteran 
who is receiving service-connected disability benefits can 
still receive a reduced portion of his benefits pursuant to 
applicable federal statutes and regulations.  38 U.S.C.A. 
§§ 1110, 5313 (West 2002); 38 C.F.R. § 3.665 (2006).   
Section 3.159(e) provides:

Duty to notify claimant of inability to obtain 
records.  (1) If VA makes reasonable efforts to 
obtain relevant non-federal records but is unable 
to obtain them, or after continued efforts to 
obtain federal records concludes that is it 
reasonably certain that they do not exist or 
further efforts to obtain them would be futile, VA 
will provide the claimant with oral or written 
notice of that fact.  VA will make a record of any 
oral notice conveyed to the claimant.  For non-
federal records requests, VA may provide the notice 
at the same time it makes its final attempt to 
obtain the relevant records.  In either case, the 
notice must contain the following information:

(i)    The identity of the records VA was unable to 
obtain;

(ii)   An explanation of the efforts VA made to 
obtain the records:

(iii)  A description of any further action VA will 
take regarding the claim, including, but not 
limited to, notice that VA will decide the claim 
based on the evidence of record, unless the 
claimant submits the records VA was unable to 
obtain, and

(iv)  A notice that the claimant is ultimately 
responsible for providing the evidence.  

(2)	If VA becomes aware of the existence of 
relevant records before deciding the claim, VA 
will notify the claimant and request that the 
claimant provide a release for the records.  If 
the claimant does not provide any necessary 
release of the relevant records that VA is 
unable to obtain, VA will request the claimant 
obtain the records and provide them to VA.   

38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(e) (2006). 

The joint motion for remand specifically instructs VA to 
make a second request for the treatment records from the 
Residential Treatment Unit, and if the records cannot be 
obtained, to comply with the notice provisions of 
Section 3.159(e).

 Accordingly, this matter is hereby REMANDED for the 
following actions:

1.	Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    Specifically ask the veteran 
for a release to obtain records from the 
Residential Treatment Unit at the 
corrections facility where he is 
incarcerated.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.	After the foregoing development is 
completed, send a second request to the 
corrections department where the veteran 
is incarcerated to provide copies of the 
veteran's treatment records from the 
Residential Treatment Unit.  Enclose a 
copy of the previous reply and provide 
the information discussed above to the 
effect that federal statutes and 
regulations do not prevent an 
incarcerated veteran from applying for VA 
disability benefits, nor do they prevent 
him from receiving a reduced portion of 
any service-connected VA disability 
benefits while he is incarcerated.  The 
materials obtained, if any, should be 
associated with the claims file.

3.	If the treatment records from the 
Residential Treatment Unit are not 
obtained, send the veteran a notice that 
complies with 38 C.F.R. § 3.159(e).  Give 
the veteran an appropriate time to reply 
to the notice.   

4.	Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit 
sought remains denied, issue a 
supplemental SOC to the veteran and his 
representative.   

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.








	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 



